Chapman, J.
It is among the elementary doctrines of the law of partnership that the act of one partner is the act of all. And whenever one partner does an act which binds the others, it binds them because it is done under such circumstances as to be their act at the time it is done, or to become their act by subsequent occurrences. The declaration alleges facts tending to show that the wrongful act of Hemsley became the tort of both defendants; but the fact intended to be put in issue is stated so indirectly and argumentatively, that the court cannot draw from the averments the legal inference that the defendant Cropper is liable. Demurrer sustained